DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (request for continued examination) filed on 5/4/2022.
3.	This Office Action is made Non-Final.
4.	Claims 3, 10, 12-14, 22, and 25 were previously cancelled.
5.	Claims 32-34 are new. 
6.	Claims 1-2, 4-9, 11, 15-21, 23-24, 26-34 are pending.
Response to Arguments
7.	Applicant’s arguments with respect to the amended claim features in the RCE have been fully considered; but are moot because of new ground of rejection set forth herein as necessitated by amendment in which the new ground of rejection does not rely on the reference applied in the prior rejection of record for any matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-2, 5-9, 11, 15-16, 19-21, 23-24, 26-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. US 20200145062 hereafter Jung (Note: provisional application No. 62/755,354 dated Nov. 2, 2018 includes support for disclosure relied herein in particular Pages 2-5, 8-9).

As Claim 1. (Currently Amended)     Jung discloses a method comprising [Abstract: A method and a user equipment having a plurality of antenna panels are provided]:
receiving, by a wireless device [i.e. user equipment/UE] from a base station [i.e. gNB/BS/eNB or network entity], one or more configuration parameters that indicate [Sections 0023-0025, 0027: In Rel-15 NR, a gNB activates Transmission Configuration Indicator (TCI) states RRC configured TCI states for a UE; the gNB activates the TCI states which are associated with multiple UE antenna panels. Details on TCI state configuration, activation and CSI resource and reporting configurations in Rel-15 NR are provided. The UE can be configured with up to M TCI-State configurations as indicated by the higher layer parameter PDSCH-Config. The network indicate a TCI state for PDCCH reception for a control resource set (CORESET) by sending the TCI State Indication for UE-specific PDCCH],
timing information [i.e. time, time domain behavior, setting periodic or semipersistent or aperiodic for PUCCH] for uplink reporting [i.e. PUCCH/PUSCH/CSI report/Indication]; and one or more uplink resources for uplink reporting; and [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI];
sending, based on the timing information, via an uplink resource [i.e. frequency/BWP] of the one or more uplink resources [Sections 0028, 0029, 0032: To report (i.e. uplink) CSI, the UE can use the time and frequency resources as configured by gNB. CSI-report config includes time domain behavior and frequency, UL (uplink) BWP and set to periodic related to resource setting and reporting configuration. For frequency domain configuration, the reportFreqConfiguration parameter in CSI-ReportConfig can be set to indicate whether reporting is performed over subband or BWP],
an uplink report message comprising an indication that a first antenna panel [i.e. indication of one or common UE antenna panel], of a plurality of antenna panels [Section 0021: A UE is equipped with multiple antenna panels] of the wireless device, is activated [Sections 0023, 0025, 0042, 0052: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058). MAC CE based UE's recommendation/preferred for one or more TCI-states, where activation of TCI states selected from a given subset of TCI states is enabled, UE's receive antenna panel for a given gNB beam equivalently, a given NZP-CSI-RS resource and additionally UE's transmit antenna panel associated with the given gNB beam]. 

As Claim 2. (Currently Amended)   Jung discloses the method of claim 1, further comprising [Abstract: A method and a user equipment having a plurality of antenna panels are provided]:
receiving an uplink grant [i.e. configured resources for UE to use] indicating the uplink resource of the one or more uplink resources, wherein the uplink resource comprises a resource of a physical uplink control channel (PUCCH) for transmission of the uplink report message [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI].

As Claim 5. (Previously Presented) Jung discloses the method of claim 1 [Abstract: A method and a user equipment having a plurality of antenna panels are provided], 
 wherein the receiving the one or more configuration parameters further comprises receiving one or more messages comprising the one or more configuration parameters associated with scheduling resources for one or more messages [Sections 0023-0025, 0027: In Rel-15 NR, a gNB activates Transmission Configuration Indicator (TCI) states RRC configured TCI states for a UE; the gNB activates the TCI states which are associated with multiple UE antenna panels. Details on TCI state configuration, activation and CSI resource and reporting configurations in Rel-15 NR are provided. The UE can be configured with up to M TCI-State configurations as indicated by the higher layer parameter PDSCH-Config. The network indicate a TCI state for PDCCH reception for a control resource set (CORESET) by sending the TCI State Indication for UE-specific PDCCH].

As Claim 6. (Previously Presented) Jung discloses the method of claim 1 [Abstract: A method and a user equipment having a plurality of antenna panels are provided], wherein the uplink report message comprises a panel ID [i.e. TCI states associated with each antenna panel] indicating the first antenna panel [Sections 0023, 0042, 0052: The TCI states are associated with multiple UE antenna panels. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058). MAC CE based UE's recommendation/preferred for one or more TCI-states, where activation of TCI states selected from a given subset of TCI states is enabled, additionally UE's transmit antenna panel associated with the given gNB beam]. 

As Claim 7. (Currently Amended) Jung discloses the method of claim 1, further comprising [Abstract: A method and a user equipment having a plurality of antenna panels are provided]: deactivating a second antenna panel of the plurality of antenna panels of the wireless device, [Sections 0005, 0026: By deactivating the non-needed antenna elements, the overall power requirements of the device may be reduced. The network may deactivate configured TCI states for UE-specific MAC CE],
wherein the deactivating is based on at least one of: an expiry of an inactivity timer, a downlink signal comprising a second indication to deactivate the second antenna panel, activation of the first antenna panel, or completing reception of a scheduled message via the second antenna panel [Section 0054, 0059: To turn off some(or number) of antenna panels, the UE receives a new activation/deactivation MAC CE signaled (i.e. second indication) together with TCI. The UE is configured with higher layer parameter set as antenna switching associated with deactivated TCI states (i.e. associated with antenna panel)].

As Claim 8. (Currently Amended)    Jung discloses a method comprising [Abstract: A method and a user equipment having a plurality of antenna panels are provided]:
sending, by a base station [i.e. gNB/BS/eNB or network entity] to a wireless device [i.e. user equipment/UE], one or more configuration parameters that indicate [Sections 0023-0025, 0027: In Rel-15 NR, a gNB activates Transmission Configuration Indicator (TCI) states RRC configured TCI states for a UE; the gNB activates the TCI states which are associated with multiple UE antenna panels. Details on TCI state configuration, activation and CSI resource and reporting configurations in Rel-15 NR are provided. The UE can be configured with up to M TCI-State configurations as indicated by the higher layer parameter PDSCH-Config. The network indicate a TCI state for PDCCH reception for a control resource set (CORESET) by sending the TCI State Indication for UE-specific PDCCH]:
 timing information [i.e. time, time domain behavior, setting periodic or semipersistent or aperiodic for PUCCH] for uplink reporting [i.e. PUCCH/PUSCH/CSI report/Indication]; and one or more uplink resources for uplink reporting [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI];
receiving, based on the timing information, from the wireless device, and via an uplink resource [i.e. frequency/BWP] of the one or more uplink resources [Sections 0028, 0029, 0032: To report (i.e. uplink) CSI, the UE can use the time and frequency resources as configured by gNB. CSI-report config includes time domain behavior and frequency, UL BWP and set to periodic related to resource setting and reporting configuration. For frequency domain configuration, the reportFreqConfiguration parameter in CSI-ReportConfig can be set to indicate whether reporting is performed over subband or BWP],
 an uplink report message comprising an indication that a first antenna panel [i.e. indication of one or common UE antenna panel], of a plurality of antenna panels [Section 0021: A UE is equipped with multiple antenna panels] of the wireless device is activated [Sections 0023, 0025, 0042, 0052: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058). MAC CE based UE's recommendation/preferred for one or more TCI-states, where activation of TCI states selected from a given subset of TCI states is enabled, UE's receive antenna panel for a given gNB beam equivalently, a given NZP-CSI-RS resource and additionally UE's transmit antenna panel associated with the given gNB beam];
and based on the uplink report message [i.e. report/Indication], sending one or more messages [i.e. DL transmission/DL reference signal] to the wireless device via the first antenna panel [Sections 0042, 0044, 0068: A set of TCI states activated by a network entity should be associated with one UE antenna panel; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058); and a target DL transmission are received. UE transmit indication of a common UE antenna panel in which DL reference signal are received. A transmission configuration indicator (TCI) state activation of MAC CE, activate associated antenna panel].

As Claim 9. (Previously Presented) The method of claim 8, wherein the uplink report message comprises a panel ID indicating the first antenna panel [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 11. (Currently Amended) The method of claim 8, further comprising sending, to the wireless device, an uplink grant indicating the uplink resource of the one or more uplink resources, wherein the uplink resource comprises a resource of a physical uplink control channel (PUCCH) for transmission of the uplink report message [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 15. (Currently Amended)   Jung discloses a method comprising [Abstract: A method and a user equipment having a plurality of antenna panels are provided]:
receiving, by a wireless device, one or more configuration parameters that indicate [Sections 0023-0025, 0027: In Rel-15 NR, a gNB activates Transmission Configuration Indicator (TCI) states RRC configured TCI states for a UE; the gNB activates the TCI states which are associated with multiple UE antenna panels. Details on TCI state configuration, activation and CSI resource and reporting configurations in Rel-15 NR are provided. The UE can be configured with up to M TCI-State configurations as indicated by the higher layer parameter PDSCH-Config. The network indicate a TCI state for PDCCH reception for a control resource set (CORESET) by sending the TCI State Indication for UE-specific PDCCH]:
timing information [i.e. time, time domain behavior, setting periodic or semipersistent or aperiodic for PUCCH] for uplink reporting [i.e. PUCCH/PUSCH/CSI report/Indication]; and one or more uplink resources for uplink reporting; and [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI];
sending, based on the timing information [Sections 0028, 0029: To report (i.e. uplink) CSI, the UE can use the time and frequency resources as configured by gNB. CSI-report config includes time domain behavior and frequency, UL BWP and set to periodic related to resource setting and reporting configuration],
 an uplink report message indicating that a first antenna panel, of a plurality of antenna panels of the wireless device, is deactivated [Sections 0023, 0025, 0042, 0058: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI). Allow the UE to perform CSI reporting using larger periodicity configured from higher layers for CSI report configuration comprising deactivated TCI states, CSI resource sets that are associated with deactivated antenna panels]. 

As Claim 16. (Currently Amended)   Jung discloses the method of claim 15 [Abstract: A method and a user equipment having a plurality of antenna panels are provided],
 wherein the one or more configuration parameters indicate timing information [i.e. time, time domain behavior, setting periodic or semipersistent or aperiodic for PUCCH indicates that the uplink report message comprises at least one of: a periodic message, a semi-persistent message, or an aperiodic message [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI].

As Claim 19. (Previously Presented)    Jung discloses the method of claim 15 [Abstract: A method and a user equipment having a plurality of antenna panels are provided],
wherein the one or more configuration parameters indicate at least one configuration parameter for the first antenna panel [Sections 0023-0024, 0027: In Rel-15 NR, a gNB activates Transmission Configuration Indicator (TCI) states RRC configured TCI states for a UE; the gNB activates the TCI states which are associated with multiple UE antenna panels. Details on TCI state configuration, activation and CSI resource and reporting configurations in Rel-15 NR are provided. The network indicate a TCI state for PDCCH reception for a control resource set (CORESET) by sending the TCI State Indication for UE-specific PDCCH].

As Claim 20. (Previously Presented)  Jung discloses the method of claim 15, wherein the uplink report message comprises a channel state information (CSI) report for a second antenna panel, of the plurality of antenna panels of the wireless device, that is activated [Sections 0028-0029, 0042: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058)].

As Claim 21. (Currently Amended) Jung discloses the method of claim 1, wherein the timing information indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior, an aperiodic time domain behavior, a slot offset associated with one or more uplink report messages, or a periodicity for sending the one or more uplink report messages [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI].

As Claim 23. (Previously Presented) Jung discloses the method of claim 1, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID [i.e. TCI states associated with each antenna panel] indicating the first antenna panel [Sections 0023, 0042, 0052: The TCI states are associated with multiple UE antenna panels. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058). MAC CE based UE's recommendation/preferred for one or more TCI-states, where activation of TCI states selected from a given subset of TCI states is enabled, additionally UE's transmit antenna panel associated with the given gNB beam].

As Claim 24. (Currently Amended) The method of claim 8, wherein the timing information indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior, an aperiodic time domain behavior, a slot offset associated with one or more uplink report messages, or a periodicity for sending the one or more uplink report messages [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 26. (Previously Presented) The method of claim 8, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID indicating the first antenna panel [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 27. (Previously Presented) Jung discloses the method of claim 1, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [Sections 0028-0030: To report CSI, the UE can use the time and frequency resources as configured by gNB. CSI-ReportConfig, includes parameters time domain behavior; the higher layer parameter reportConfigType indicates the time domain behavior that can be set to aperiodic, semiPersistentOnPUCCH, or periodic. The periodicity and slot offset for periodic and semi-persistent CSI report on the physical uplink control channel (PUCCH) is configured by the higher layer parameter reportSlotConfig in CSI-ReportConfig; and where the offset is selected in the activating/triggering DCI].

As Claim 28. (Previously Presented) The method of claim 8, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 29. (Previously Presented) The method of claim 15, wherein the one or more uplink resources are one or more physical uplink control channel (PUCCH) resources [See Claim 27 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 30. (Currently Amended) The method of claim 15, wherein the timing information indicates at least one of: a periodic time domain behavior, a semi-persistent time domain behavior, an aperiodic time domain behavior, a slot offset associated with one or more uplink report messages, or a periodicity for sending the one or more uplink report messages [See Claim 21 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 31. (Previously Presented) The method of claim 15, wherein the uplink report message comprises a channel state information (CSI) report comprising a panel ID indicating the first antenna panel [See Claim 23 because both claims have similar subject matter therefore similar rejection applies herein].

As Claim 32. (New)   Jung discloses the method of claim 1, further comprising: after the receiving the one or more configuration parameters and before the sending the uplink report message, activating the first antenna panel [Sections 0023, 0025, 0042, 0052: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI see 0058). MAC CE based UE's recommendation/preferred for one or more TCI-states, where activation of TCI states selected from a given subset of TCI states is enabled]. 

As Claim 33. (New)   Jung discloses the method of claim 15, further comprising: after the receiving the one or more configuration parameters and before the sending the uplink report message, deactivating the first antenna panel [Sections 0023, 0025, 0042, 0058: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI). Allow the UE to perform CSI reporting using larger periodicity configured from higher layers for CSI report configuration comprising deactivated TCI states, CSI resource sets that are associated with deactivated antenna panels]. 
 As Claim 34. (New)  Jung discloses the method of claim 1, wherein the uplink report message further comprises an indication that a second antenna panel, of the plurality of antenna panels of the wireless device, is deactivated [Sections 0023, 0025, 0042, 0058: The TCI states are associated with multiple UE antenna panels. TCI States Activation/Deactivation for UE-Specific MAC/CE. A set of TCI states activated by a network entity should be associated with one or a few UE antenna panels; the UE transmit an indication that TCI states are associated with a common UE antenna panel (activated/deactivated associated with CSI). Allow the UE to perform CSI reporting using larger periodicity configured from higher layers for CSI report configuration comprising deactivated TCI states, CSI resource sets that are associated with deactivated antenna panels]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 4, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 20200145062 hereafter Jung (Note: provisional application No. 62/755,354 dated Nov. 2, 2018 includes support for disclosure relied herein in particular Pages 2-5, 8-9) in view of  CHENG et al. US 20200029274 hereafter Cheng (provisional 62/699,465 filed on 07/17/2018 includes support). 

As Claim 4. (Previously Presented) Jung discloses the method of claim 1 [Abstract: A method and a user equipment having a plurality of antenna panels are provided],
	Jung is silent on wherein the indication comprises a field comprising a value indicating that the first antenna panel is activated.
	However, Cheng teaches wherein the indication comprises a field comprising a value indicating that the first antenna panel is activated [Section 0073, 0173: The value of the indicator (i.e. “01” to indicate one antenna panel is active/turn on see section 0072) for antenna panel status is transmitted by the UE to the BS via an Uplink Control Information (UCI) message, a MAC-CE massage, or through RRC signaling. A UE indicate its antenna panel status through at least one explicit bit in a CSI report].
	Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Jung relating to UE sending to a BS indication of activation of antenna panel with the teaching Cheng relating to indication comprising a field/value of “01” to indicate the antenna panel is active/turn on. By combining the method/system, the UE can send a specific field of indicator of antenna panel that is activated thereby facilitating the BS to know which antenna panel is activated.

As Claim 17. (Previously Presented)  Jung discloses the method of claim 15 [Abstract: A method and a user equipment having a plurality of antenna panels are provided],
 Jung is silent on wherein the uplink report message comprises a field indicating that the first antenna panel is deactivated.
However, Cheng teaches wherein the uplink report message comprises a field indicating that the first antenna panel is deactivated [Fig. 1, Sections 0054, 0072, 0123: The Antenna panel status of the antenna panel of the communication device/UE defined based on ON/OFF states and number of antenna panels. The bit field of the indicator for antenna panel status may be set as “00” to indicate that all of the antenna panels are turned off/inactive (i.e. deactivated). The BS configures the UE in the time resource, and the UE is able to apply antenna panels in the time resource and indicate the antenna panel status to the BS via the CSI parameter of the CSI report].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Jung relating to UE sending to a BS indication of deactivation of antenna panel with the teaching Cheng relating to indication comprising a field/value of “01” to indicate the antenna panel is turn off/inactive (i.e. deactivated). By combining the method/system, the UE can send a specific field of indicator of antenna panel that is deactivated thereby facilitating the BS to know which antenna panel is deactivated and not capable of receiving information.

As Claim 18. (Previously Presented)   Jung discloses the method of claim 15 [Section 0025: Threshold schedule configured based on reported UE capability]:
Jung is silent on wherein the uplink report message comprises one or more capability indications.
However, Cheng teaches wherein the uplink report message comprises one or more capability indications [Sections 0070, 0133, 0134: The UE reports the UE's capability about the antenna panels. The UE inform the BS of the UE's capability. UE capability information includes a number of parameters related to the antenna panel status of the UE].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Jung relating to UE sending uplink indication/report to BS with the teaching of Cheng relating to UE reporting its capability about the antenna panels. By combining the method/systems the UE can report its capability in uplink report message thereby allowing the BS to know the UE’s capability for communication via the antenna panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.  
1). Nam et al. US 20200169995 in particular Abstract [Various aspects of the present disclosure generally relate to wireless communication. In some aspects, a user equipment (UE) may transmit, to a base station (BS), panel information associated with identifying one or more characteristics associated with a plurality of antenna panels. In some aspects, the UE may receive, from the BS, a panel configuration message identifying a panel configuration to indicate one or more antenna panels, of the plurality of antenna panels, that the UE is to use for communication. In some aspects, the UE may communicate with the BS in accordance with the panel configuration. Numerous other aspects are provided]
2).	Guan et al. US 20210168714 in particular Abstract [This application provides a method for managing an antenna panel, a network device, and a terminal device. The method includes: a network device receives capability information that is of an antenna panel and that is from a terminal device, and sends an activation command and/or a deactivation command to the terminal device, so that the terminal device performs a corresponding operation. In embodiments of this application, the network device assists the terminal device in managing an antenna panel, so that the terminal device can better manage the antenna panel, thereby reducing overheads of the terminal device].
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 16, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477